Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 3/1/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermoesen, U.S. Patent 6,719,477 (hereinafter “Vermoesen”). 
In Reference to Claim 1: 
Vermoesen discloses and adapter body for a break application device of a vehicle braking system comprising: first bearing surface (end face 26, surface which his not visible in Figure 1 and is perpendicular to axis of adapter)  which is designed to bear against a bulkhead of a vehicle (See, Figure 2 which shows that face 26 of the adapter is where the adapter connects to the vehicle), a second bearing surface ( end face 24 
In Reference to Claim 2: 
Vermoesen further discloses wherein the receiving means also has a region for receiving a portion of a force input unit of the force adaptation device. See, Figure 1 which illustrates thate the receiving portion for the fastening bolts actually contains a flange which forms part of the bearing surface and therefore receives a force input from the force adaptation device. 
In Reference to Claim 3: 
	Vermoesen further discloses wherein the receiving means has at least one opening (32) for passage of a portion of the at least one fastening bolt (See, Figure 2) for a portion of the force input unit of the brake application device. 
	In Reference to Claim 4: 
	Vermoesen further discloses wherein the first bearing surface (end face 26; not shown but labeled on Figure1) and the second bearing surface (end face 24; See, Figure 1) comprises a connection portion which connects the first and second bearing surfaces and sets a predetermined distance. See, Figure 1; which shows the predetermined distance is set by the housing thickness.
	In Reference to Claim 5: 

See, Figure 1. 
	In Reference to Claim 6: 
	Vermoesen further discloses wherein the first bearing surface 26 extends outwardly from one end of the connection portion and the connection portion encloses the second bearing surface (26) with its other end. See, Figure 1 which illustrates that the connection portion actually extends slightly beyond the bearing surfaces with a flange or lip. 
	In Reference to Claim 7: 
	Vermoesen further discloses wherein the connection portion and the second bearing surface (24) defines receiving means the second bearing surface forming the base of the receiving means. Examiner notes look at Figure 2 which illustrates the second bearing portion being the region in which the adapter would attach to the vbrake forming the base of the receiving means for the bolts to pass through and thereby be attached to the vehicle. 
	In Reference to Claim 8:
	Vermoesen further discloses wherein the at least one opening (32) and the at least one recess are formed in the second bearing surface. See, Figure 1. 
	In Reference to Claim 9: 
	Vermoesen further discloses wherein the receiving means has a first opening for the passage of a portion of at least a first fastening bolt for fastening the brake application device to a vehicle and a second opening for the passage of a portion of ate 
	In Reference to Claim 10:
	Vermoesen further discloses wherein the first opening and the second opening and the recess each have a center axis the center aces of the first opening and the second opening and the recess lie in the same plane. See, Figure 1 which illustrates this concept. 
	In Reference to Claim 11: 
	Vermoesen further discloses an adapter unit having an adapter body (See, Figure 10 and at least one fastening bolt (See, Figure 2) for fastening the brake application device to a vehicle, wherein a portion of the at least one fastening bolt is received in the receiving means of at least one of the adapter body. See, Figure 1 as well. 
	In Reference to Claim 12: 
	Vermoesen further discloses comprising at least one nut for screwing to the at least one fastening bolt (22). Examiner notes that despite Vermoesen not explicitly disclosing the nut, the reference does discuss that the fastening bolts are threaded and used to attach the brake to panel 14 (See, Figure 2), therefore since the bolts are threaded and extend beyond the panel it is inherent that the bolts would have nuts to fixedly attach the brake booster to the panel. 
	Conclusion
because the prior art could have been used alternatively to the prior art of record for most of the claims rejected above. 
U.S. Patent 6,905,178 discloses a spacer for a booster identical to the function of applicants and the prior art relied upon in this rejection.
U.S. Patent 5,012,998 discloses a spacer for a brake booster.
U.S. Patent 7,213,499 discloses a spacer for a boost unit which could alternatively have been used to reject claims 1-12. 
U.S. Patent 4,269,533 discloses a spacer for use of attaching the brake to the panel of the vehicle as illustrated in Figure 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745